‘,.’   .




                           Ausrxs   aa. TEXAH


                           November 18, 1957

      Dr.,J. W. Edgar         Opinion No. WW-301
      State Commissioner
        of Education          Re: Whether A. & M. College System
      Austin; Texas               lands may be classifiedas
                                  State University owned land within
                                  the meanin of Section 5 of Arti-
                                  cle 2922-li!of Vernon's Civil
     ' Dear Dr. Edgar:            Statutes.
                We quote from your request for an opinion as follows:
                "The third paragraph of Section 5 of Article
           2922-16 Vernon's Civil Statutes, as amended Acts
           195%; 5&d Legislature,1st Called Session, lden-
           tical prior to its amendment, provides in part as
           follows:
‘.

                ml Provided,however, that In any district
           containing State University-ownedland
           amount assigned to such school district h&i r
           reduced in the proportionthat the area included
           in the above-namedclassificationbears to the to-
           tal area of the district. . . .I
                "See also the tenth paragraph,subsection (3)
           of Article 2922-16.
                "It has been certified for purposes of 1957-
           58 local fund assignment-allocationof the above
            uoted law that A. & M. College of Texas comprises
           8.53 square miles of 'Universityland (TexasA.~&
           M.)' land which is located within the boundaries of
           A. & M. ConsolidatedSchool District whose total
           area is 65 square miles. Op the basis of .thiscer-
           tification,,theschool district is claiming.eligL
           bility for a 13.123 percent reduction in its 1957-
           58 local fund assignment,which would approxmlate
           a $2 572 credit this'year. We are advised and
           admicted that the 8.53 square miles comprise campus
           lands,and local land under the jurisdictionand
           control of A. & M. College. In short, .lti-s.land
         .,~,owned'by
                    the State of Texas for the use and benefit
           of A. & M. College, located within the above men-
           tioned school.p+strict.. . .m
Dr. J; W. Edgar, page 2   (WW-301)


          Section 13.of Article VII of the Constitutionof
Texas makes the Agriculturaland MechanicalCollege of Texas
a branch of the University of Texas,
          Section L5 of Article VII of the Constitutionsets
apart and appropriates"for the endowment,maintenanceand
support of said University and Its branches, one million acres
of unappropriatedpublic domain of the state." !Lhelands so
set apart were,in addition to those theretoforeset apar,tto
the University.
          Although the Agriculturaland Mechanical Col1ege.i~
a constitutionalbranch of the Universityof Texas, the former
institutionis governed by its own Board of Directors. The
.Roardof Regents of the University of Texas i,sthe governing
authority for ,theUniversity System and of the permanentfund
of the University of Texas. The permanentfund Includesall
of the lands and public domain set apart and appropriatedfor
the University and Its respectivebranches. The available Uni-
versity Fund received from the PermanentUniversityFund is
divided between the University of Texas and the Agricultural
and Mechanical College, the former receiving two-thirdsand the
latter one-third of the net fund.
          Section 5 of Article 2922-16 provides ti substance
that a school district which contains "State University-owned,
land* shall be entitled to a reduction in its local fund as-
signment "in the proportionthat the area included in the above-
named classificationbears to the total area of the district.
     w The A. & M. ConsolidatedIndependentSchool District
hai ipplled'fora.reduction in its local fund assignmentbe-
cause 'ofA. & M. College lands which are located within the lim-
its of the school district. The question before us Is whether
such lands are "State University owned" lands within the meaning
of Section S.of Article 2922-16.
          We~are advised by the Universityof Texas that the
foregoingcampus lands are not a part of the endowment lands of
the University of Texas. The Board of Regents of the University
of Texasexercises no control or supervisionover said lands or
any port&on thereof. In fact, the Board of Mrectors of A. & M.
College is authorized by Article 2613a of Vernon's Civil Stat-
utes, to purchase, sell or lease lands for campus purposes. The
lands so acquired are under the exclusive jurisdlct+onand con-
trol of the Board of Directors.
         Article 2922-16 was enacted in 1949 by Acts of the
5lst Legislature. You advise in your request that the Education
Dr. J. W. Edgar, page 3   (WW-301)


Agency has consistentlyinterpretedthe phrase "State Unlverslty-
owned land", as used therein, as Including only the campus and
endowment lands of the University of Texas which are actually
under the jurisdictionand control of the Board of Regents of
the University. The calculationof local fund assignmentshas
been in accordancewith such administrativeconstructionsince
1*9* The Legislaturehas convened a number of times subsequent
to this date and by its failure to clarify .oramend the language
of the subject statute,has by implicationindicatedits appro-
val of the constructionwhich had been given same.
          The Courts will ordinarilyadopt and uphold a construc-
tion placed upon a statute by an executive officer or .department
charged with its administration,If the statute is ambiguous or
uncertain and the constructionso given it Is 'reasonable.3$
Tex.Jur. 236 and cases there cited.
          We believe that the language of the statute is uncer-
tain and .thatthe constructiongiven same by the Education
Agency Is reasonable.
          You are thereforeadvised that landb of the Texas Agrl-
cultural and MechanicalCollege, under the facts stated,are not
State University-ownedland.withlnthe meaning of Section 5 of
Article 2922~16 of Vernon's Civil Statutes.


          ColIege lands of the Agriculturaland Mechanical
     College,under the facts stated are not State Univer-
     sity-ownedland within .themea&g   of Section 5 of
     Article 2922-16,ofVernon's Civil Statutes.
                                Very truly yours,
                                WILLWILSCB
                                Attorney Gsneral of.Texas

                                     g-$&ddzQT/
                                w
                                     Leonard Passmore
                                     Assistant
LPXpfrwb
Dr.-J. W. Edgar, page 4   (WW-301)


APPROVED:
OPINION COMMITTEE
Geo. P. Rlackburn,Chairman
J. ,MarkMcLaughlin
C. K. Richards
~~.'~rletta,.McGregor,Payne
REVIEWED FOR TIIE'ATTORNEY
                         GENERAL
By: 'James N. Ludlum